Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/2021 has been entered.

Claim Objections
In view of the amendment filed on 6/29/2021 clarifying the language of claim 1 the objections made against the claims in the office action of 4/27/2021 have been withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment received on 6/29/2021 amending claim 15 to clarify the language the 112 rejections made against claim 15 in the office action of 4/27/2021 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-6, 8-10, 12-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,480,743 to Kirkpatrick et al. (Kirkpatrick) in view of US 2006/0149339 to Burnes et al. (Burnes), US 2010/0179615 to Zhang et al. (Zhang) (all previously cited) and US 2015/0157862 to Greenberg et al. (Greenberg). 
In reference to at least claims 1 and 19
Kirkpatrick teaches a system and method for adaptive brain stimulation which discloses a modular system for deep brain stimulation and electrocorticography (e.g. Fig. 3), comprising an implantable neuromodulator configured to generate first electrical signal representing electrical stimulation signals (e.g. Fig. 4, Col. 12, ll. 20-25), adapted to be applied to a desired region of a brain via an electrically coupled electrode array (e.g. plurality of electrodes each of which may be individually or together connected to the implantable neuromodulator via one or more leads, 412-418, Fig. 4), an aggregator module for at least one of communicating second electrical signal to or receiving second electrical signal from the neuromodulator (e.g. if more than one programmer has been used to upload EEG records from a patient's implantable neurostimulator device, the EEG records will be aggregated via a database and available thereafter to any of the programmers connected to a network, including the programmer, Fig. 3, Col. 11, ll. 51-57); and a control module in communication with the aggregator module and including a microprocessor (e.g. programmer is primarily a commercially available PC, laptop computer or workstation having a CPU, keyboard, mouse and display, therefore it is inherent that a microprocessor and a battery is present within these devices, Col. 11, ll. 11-23), a memory (e.g. programmer “control module” is able to adapt the function of the device to meet patient’s needs, upload or receive data including storing EEG waveforms, parameters or logs of action, Col. 9, l. 56-Col. 10, l. 17, process, store, play back and display the patient’s EEG signals, Col. 11, ll. 11-23) and an on-board battery (e.g. programmer is primarily a commercially available PC, laptop computer or workstation having a CPU, keyboard, mouse and display, therefore it is inherent that a microprocessor and a battery is present within these devices, Col. 11, ll. 11-23) and being configured to be carried on a person (e.g. programmer is 
Burnes teaches aggregation of data from external data sources within an implantable medical device which discloses an implantable data aggregation device including implantable electrical connections, the aggregator module configured to be implanted within a bodypart of a person as an independent module  (e.g. implantable data aggregation device IDAD, 4) which continuously collects and aggregates data over extended period of time (e.g. paragraph [0008]) and can transmit the data to other devices and can also provide control signal from other devices to the implanted devices (e.g. IDAD communicates 
Zhang teaches an implantable acoustic sensor which discloses an implantable power source that receives power from an external device and distributes the power to the various other implanted components (e.g. para. [0044]). Zhang further discloses that the power source may be located within the implanted module or disposed in a separate implanted location (e.g. separate implanted location, para. [0044]).  
Greenberg teaches a cortical implant system for brain stimulation and recording which discloses a brain stimulation system that includes a recording electrode array (e.g. 9, Fig. 1) that records brain signals that are sent to an external controller that analyzes the neural recording data and determines proper stimulation patterns (e.g. senses neural activity and delivers electrical pulses based on the neural activity, abstract, para. [0158]) that are then sent to an internal stimulation coil that drives an implanted stimulation electrode array (e.g. 11, Fig. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system/method of Kirkpatrick with the teachings of Burnes to include the aggregator module comprising an embedded processor and being an independent component able 
In reference to at least claim 4
Kirkpatrick modified by Burnes, Zhang and Greenberg discloses wherein the neuromodulator includes a multiplexer for distributing electrical signals to and from various units of the electrodes (e.g. ‘743, Figs. 4,6, Col. 18, ll. 28-30). 
In reference to at least claim 5
Kirkpatrick modified by Burnes, Zhang and Greenberg discloses wherein the aggregator module includes a wireless transceiver for wirelessly communicating with the control module (e.g. ‘339, processor 40, wireless transceiver 44) 
In reference to at least claim 6

In reference to at least claim 8
Kirkpatrick modified by Burnes, Zhang and Greenberg discloses wherein the neuromodulator is configured to provide the second electrical signals back to the aggregator module (e.g. ‘743, receive brain signals, Col. 12, ll. 37-44, and can send the data to external equipment, Col. 17, ll. 38-41). 
In reference to at least claim 9
Kirkpatrick modified by Burnes, Zhang and Greenberg discloses wherein the control module includes a memory for storing data related to the second electrical signals received by the aggregator module (e.g. ‘743, programmer “control module” is able to adapt the function of the device to meet patient’s needs, upload or receive data including storing EEG waveforms, parameters or logs of action, Col. 9, l. 56-Col. 10, l. 17, process, store, play back and display the patient’s EEG signals, Col. 11, ll. 11-23).
In reference to at least claim 10
Kirkpatrick modified by Burnes, Zhang and Greenberg discloses wherein the control module includes an interface (e.g. ‘743, programmer is primarily a commercially available PC, laptop computer or workstation having a CPU, keyboard, mouse and display, Col. 11, ll. 11-23).
In reference to at least claim 12
Kirkpatrick modified by Burnes, Zhang and Greenberg discloses wherein the on-board battery is rechargeable (e.g. programmer is primarily a commercially available PC, laptop computer or workstation having a CPU, keyboard, mouse and display, therefore it is inherent that a microprocessor and a battery is present within these devices, Col. 11, ll. 11-23). Further, it is well known in the art that commercially available PC, laptop computer or workstation having a CPU, keyboard, mouse and display are all devices that have a battery that is rechargeable.  
In reference to at least claim 13
Kirkpatrick modified by Burnes, Zhang and Greenberg discloses wherein the neuromodulator forms a hermetically sealed component (e.g. ‘743, hermetically sealed neuromodulator, Fig. 2). 
In reference to at least claim 14
Kirkpatrick modified by Burnes, Zhang and Greenberg discloses wherein the aggregator module forms a hermetically sealed component (e.g. ‘339, implantable data aggregation device IDAD is hermetically sealed, 4). 
In reference to at least claim 20
Kirkpatrick modified by Burnes, Zhang and Greenberg discloses using the neuromodulator to receive electrical brain activity generated within the brain and to transmit information corresponding to the electrical brain activity signal to the aggregator module (e.g. ‘743, receive brain signals, Col. 12, ll. 37-44, and can send the data to external equipment, Col. 17, ll. 38-41). 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,480,743 to Kirkpatrick et al. (Kirkpatrick) in view of US 2006/0149339 to Burnes et al. (Burnes), US 2010/0179615 to Zhang et al. (Zhang) and US 2015/0157862 to Greenberg et al. (Greenberg) as applied to claim 1 further in view of US Patent No. 6,597,954 to Pless et al. (Pless) (previously cited).
In reference to at least claim 2
Kirkpatrick modified by Burnes, Zhang and Greenberg teaches a system according to claim 1 and further discloses the neuromodulator being connected to an electrode array (e.g. electrodes 412-418) via an electrical connector (e.g. 222) but does not explicitly teach the electrode array forming a planar configuration electrode array. 
Pless teaches a system and method for controlling epileptic seizures with spatially separated detection and stimulation electrodes which discloses an electrode array that teach the electrode array forming a planar configuration electrode array (e.g. Fig. 10) or cylindrical configuration electrode array (e.g. Fig. 9).

In reference to at least claim 3
Kirkpatrick modified by Burnes, Zhang and Greenberg teaches a system according to claim 1 and further disclose the neuromodulator being connected to an electrode array (e.g. electrodes 412-418) via an electrical connector (e.g. 222) but does not explicitly teach the electrode array forming a cylindrical configuration electrode array. 
Pless teaches a system and method for controlling epileptic seizures with spatially separated detection and stimulation electrodes which discloses an electrode array that teach the electrode array forming a planar configuration electrode array (e.g. Fig. 10) or cylindrical configuration electrode array (e.g. Fig. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Kirkpatrick modified by Burnes, Zhang and Greenberg with the teachings of Pless to include the electrode array forming a cylindrical configuration electrode array in order to yield the predictable result of an electrode array configuration that is useful for recording from or stimulating deep cerebral structures.

Allowable Subject Matter
Claims 15 and 17-18 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  In view of the art that is relevant to the claimed invention the prior art does not teach or suggests, within the context of the other claimed elements, a control module as claimed in combination with an aggregator module including an embedded processor and a plurality of implantable electrical connections, the aggregator module configured to be implanted within a bodypart of a 

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 19 have been considered but are moot since the rejections have been updated to include additional references in view of the claim amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0164688 to Chakraborty which teaches an auxiliary device for implantable units that transfers both data and power signals. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L GHAND/Examiner, Art Unit 3792